Citation Nr: 0329152	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-10 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 RO decision that denied 
entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.  



FINDINGS OF FACT

1.  The veteran has been found to be entitled to basic non-
service-connected pension based on being permanently and 
totally disabled due to non-service-connected disabilities.  
His current disabilities are a low back disorder (rated 40 
percent disabling); high blood pressure, right bundle branch 
block, coronary artery disease (rated 30 percent); senile 
cataracts (rated 10 percent); right shoulder bursitis (rated 
0 percent); left elbow status post fracture (rated 0 
percent); history of bronchial asthma (rated 0 percent); 
varicose veins (rated 0 percent); and right and left foot 
hallux valgus (rated 0 percent).

2.  The veteran is not totally blind or near totally blind, 
not a patient in a nursing home, and not bedridden.  He is 
able to adequately attend to the needs of daily living 
without the regular assistance of another person and he is 
able to protect himself from the hazards and dangers inherent 
in his daily environment.

3.  The veteran does not have a single permanent disability 
ratable at 100 percent disabling, plus additional disability 
ratable at 60 percent or more.  He also is not substantially 
confined to his dwelling or immediate premises as a result of 
his disabilities which are reasonably certain to continue 
indefinitely.



CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance or by reason of being 
housebound are not met.  38 U.S.C.A. §§ 1502, 1521 (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2003).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

Effective since June 1995, the veteran has been rated 
permanently and totally disabled for non-service-connected 
pension purposes.

On older VA examinations from November and December 1995 in 
connection with prior claims, the veteran had indicated that 
he had lost a pair of eyeglasses and had been unable to 
replace them due to lack of money.  An eye examination showed 
corrected vision of 20/45 and 20/50 for near and far vision, 
respectively, in the right eye; and corrected vision of 20/30 
for both near and far vision in the left eye.  The diagnosis 
was senile cataracts in both eyes.  

On an aid and attendance/housebound examination in September 
2000, the veteran complained of low back pain.  He related he 
had pain when lifting heavy objects or standing.  He said he 
was unable to grip or hold certain objects and he was limited 
in walking or standing for 10 minutes or less.  The veteran 
related that because of back pain he had to remain at home.  
He reported he was limited in climbing stairs.  The examiner 
noted no other pathology that affected the veteran's ability 
to perform self-care, to ambulate, or to travel outside his 
home.  He was able to walk without the aid of another person.  
He said he sometimes used a walker.  The diagnoses were 
chronic low back pain and chronic discogenic pain.  The 
examiner said that the daily personal health care services of 
a skilled provider were not indicated.  

The veteran filed a claim for special monthly pension in 
September 2000.

A doctor wrote in June 2001 that the veteran had previously 
been hospitalized for myocardial infarction, and heart 
surgery might be needed in the furture.  The veteran had loss 
of strength in his left arm and a slow mental response.  It 
was said he could not drive or perform any activities.  
Reportedly he could not be alone.  The doctor described the 
veteran as totally disabled.  

On aid and attendance/housebound examination in June 2001, it 
was noted the veteran did not require an attendant to report 
for the examination, although he was accompanied by his wife.  
He was not permanently bedridden, but he arrived in a 
wheelchair.  His previous eyeglasses had broken, and his 
refraction error was not corrected; he also had senile 
cataracts.  His wife reportedly managed his benefit payments.  
He reportedly was partially dependent, needing supervision 
and help in bathing, and in standing up from his bed or a 
chair, based on lower extremity limitations.  He had 
arthritis, headaches, cervical and low back pain, and high 
blood pressure.  He previously had undergone left inguinal 
herniorrhaphy.  He complained of weak legs, dizziness, ankle 
edema, acute low back pain with leg cramps, left inguinal 
pain at the herniorrhaphy site, and lost teeth.  He reported 
sitting on a balcony all day or resting in bed all day.  He 
was sedentary at home.  He reportedly walked with a cane for 
short distances.  He had degenerative joint disease, 
arthritis of the interphalangeal joints with satisfactory 
coordination of the hands, arthritis of the knee joints with 
weakness and radiculitis, a history of knee problems, and 
limited lower extremity motion due to weakness and lack of 
coordination of the legs, but without muscle atrophy.  He had 
loss of balance and slow and poor propulsion with loss of 
steps.  He could walk without the aid of another person, but 
with a cane.  He could leave his home at any time, but 
company was recommended.  He also had mild osteopenia of the 
greater trochanter and dorsal spine degenerative changes with 
spondylosis.  Diagnoses were chronic low back pain; 
degenerative disc disease of the lumbar spine with 
spondylosis; discogenic disease and rule-ou herniated nucleus 
pulposus at L4-L5; lumbar radiculitis; paralumbar 
fibromyositis; degenerative joint disease, arthritis; high 
blood pressure; unstable angina pectoris; right bundle branch 
block; coronary artery disease; senile cataracts; and status 
post left inguinal herniorrhaphy with well healed surgical 
scar.

On July 2001 spine examination, the veteran reported constant 
low back pain that was moderate to severe.  He used a cane.  
He reported his condition necessitated him to have assistance 
to bathe and dress.  His back had flexion of 30 degrees, 
extension of 5 degrees, lateral bending of 10 degrees 
bilaterally, and rotation of 20 degrees bilaterally, with 
pain on all motions.  Diagnoses were severe lumbar myositis 
and bulging disc at L5-S1.

The RO denied the claim for special monthly pension in August 
2001.  The RO noted the veteran's various non-service-
connected disabilities including a low back disorder (rated 
40 percent disabling); high blood pressure, right bundle 
branch block, coronary artery disease (rated 30 percent); 
senile cataracts (rated 10 percent); right shoulder bursitis 
(rated 0 percent); left elbow status post fracture (rated 0 
percent); history of bronchial asthma (rated 0 percent); 
varicose veins (rated 0 percent); and right and left foot 
hallux valgus (rated 0 percent).

On a housebound status/aid and attendance examination in 
September 2002, it was noted the veteran was not accompanied 
to the examination.  He complained of chronic low back pain 
and discogenic disease.  He reported being in bed for a total 
of 11 hours in a 24 hour period.  His appearance was adequate 
with no gross pathological findings.  He reported he had a 
painful back when lifting weights.  No major restrictions of 
the lower extremities were found, as compared to a previous 
examination.  With respect to his spine, he was restricted in 
not being able to lift heavy objects or to stand for 
prolonged periods.  The examiner noted no other pathology 
that affected the veteran's ability to perform self-care, to 
ambulate, or to travel outside his home.  He was able to walk 
without the aid of another person.  He reportedly could leave 
his home and immediate premises as desired.  The examiner saw 
no assistive devices used for walking.  The diagnoses were 
chronic low back pain and chronic discogenic pain.  The 
examiner said that the daily personal health care services of 
a skilled provider were not indicated.  

In September 2002, the veteran testified at an RO hearing.  
He described his health and financial problems.  He stated 
that he had to use a cane to go out and that sometimes he 
would fall down.  He said he used a walker at home, but not 
outside his home.  He described an incident when he fell down 
and had to stay on the floor for several hours until help 
came.  He described being helped by his wife for hygiene 
matters.  He also stated that he could not drive or watch 
television because of poor vision, and he might need eye 
surgery.  

At the hearing, the RO hearing officer indicated that the 
veteran would be scheduled for another VA examination, but 
the veteran did not report for the examination. 

II.  Analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the RO has informed the veteran of the evidence 
necessary to substantiate his claim.  He has been informed of 
his and the VA's respective responsibilities for providing 
evidence.  Pertinent records and medical examinations have 
been obtained.  The veteran was scheduled for another 
examination after his RO hearing, but he did not report for 
the examination.  The duty to assist is not a one-way street, 
and the veteran has failed to cooperate in VA efforts to 
further develop his claim.  See 38 C.F.R. § 3.159; Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Under the circumstances, 
the notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran already is in receipt of VA pension due to being 
permanent and totally disabled from non-service-connected 
disorders.  He now seeks increased pension benefits (special 
monthly pension) based on the need for regular aid and 
attendance or by reason of being housebound. 

A person will be considered to be in need of "regular aid 
and attendance" if the person is a patient in a nursing 
home; blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less in both eyes or concentric 
contraction of the visual field of 5 degrees or less; or 
establishes a factual need of regular aid and attendance of 
another person. 38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  
Determinations as to a factual need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (not 
including adjustment of appliances that normal persons would 
be unable to adjust without aid); an inability to feed 
himself through loss of coordination of the upper extremities 
or through extreme weakness; an inability to attend to wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for the 
determination and is defined as that condition that, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions that a claimant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that one is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352.

The veteran has significant disabilities, as acknowledged by 
the fact that he is rated permanently and totally disabled 
for pension purposes.

However, as to the specific issue of a claimed need of 
regular aid and attendance, the veteran is not in a nursing 
home.  In addition, he has visual problems, but the medical 
evidence shows he is not blind or nearly blind, under the 
standards of the regulation, to qualify for aid and 
attendance benefits on that basis.  As to a claimed factual 
need for aid and attendance, he can look after his own 
personal care functions such as feeding, bathing, dressing, 
and going to the bathroom.  While at some of the examinations 
the veteran reported he needed help from others, it is not 
shown that there is a regular need for such assistance.  His 
medical conditions may prevent him from lifting heavy 
objects, or prevent him from standing for long periods of 
time, but such limitations do not indicate a need to have an 
attendant.  Aid and attendance examinations have concluded 
that the veteran does not require daily personal health care 
services and is able to leave his home as desired.  His 
disabilities do not require that someone regularly watch over 
him to protect him from hazards in his environment.  In 
short, he is not in need of regular aid and attendance at 
this time.  

In the case of a veteran entitled to a pension who does not 
qualify for increased pension based on the need for regular 
and attendance, an increase in pension is authorized where 
the veteran has certain additional severe disabilities or is 
permanently housebound.  The requirements for this increase 
in pension are met where, in addition to having a single 
permanent disability rated as 100 percent under the regular 
schedular evaluation, without resort to individual 
unemployability, the veteran: (1) has additional disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is "permanently 
housebound" by reason of disability or disabilities.  The 
requirement of permanently housebound is that a veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. §§ 1502(c), 1521(e); 38 
C.F.R. § 3.351(d).

In this case, the veteran's disabilities, all of which are 
non-service-connected, are as follows: a low back disorder 
(rated 40 percent disabling); high blood pressure, right 
bundle branch block, coronary artery disease (rated 30 
percent); senile cataracts (rated 10 percent); right shoulder 
bursitis (rated 0 percent); left elbow status post fracture 
(rated 0 percent); history of bronchial asthma (rated 0 
percent); varicose veins (rated 0 percent); and right and 
left foot hallux valgus (rated 0 percent).  These non-
service-connected conditions do not satisfy the percentage 
requirements for pension benefits at the housebound rate.  
Also, as noted above, the veteran is able to leave his house 
and premises as desired.  Thus, he is not substantially and 
permanently confined to his dwelling and immediate premises 
due to his disabilities.

In sum, the Board finds that the veteran is not entitled to 
special monthly pension based on a need for regular aid and 
attendance or by reason of being housebound.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Special monthly pension benefits based on a need for regular 
aid and attendance or by reason of being housebound is 
denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



